Citation Nr: 0210208	
Decision Date: 08/21/02    Archive Date: 08/29/02

DOCKET NO.  98-01 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease of the right ankle, evaluated as 10 percent 
disabling, for a period prior to April 20, 2002.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the right ankle, evaluated as 20 percent 
disabling, from April 20, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from August 1985 to 
February 1993.  He served in the Southwest Asia Theatre of 
Operations from October 12, 1990, to April 26, 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).

In an April 2002 rating decision, the appellant was awarded 
an increased evaluation for his service-connected 
degenerative joint disease of the right ankle, from 10 to 20 
percent disabling effective from April 20, 2002.

On May 24, 2001, a hearing was held in Pittsburgh, 
Pennsylvania, before Bettina S. Callaway, who is the Board 
member making this decision and who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(b), (c) (West 1991 & Supp. 2001).  A transcript of 
that hearing has been associated with the record on appeal.

In a February 2000 rating decision, the RO found that claims 
of entitlement to service connection for nervousness and 
nausea were not well grounded.  Since that decision, however, 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§ 5100 et seq. (West Supp. 2001), was enacted.  Unlike the 
version of the law in effect at that time, the VA is now 
charged with the duty to assist almost every claimant and 
with the duty to provide certain notices to claimants to 
assist them in pursuing the benefit sought.  The new law 
further provides that a claim denied as not well grounded 
between July 14, 1999, and November 9, 2000, such as the 
service-connection claims decided in February 2000, can be 
readjudicated under the provisions of the new law.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 
114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions).

While the new law provides that a claimant must request such 
a readjudication, the Veteran's Benefits Administration, as a 
matter of policy, has indicated that it will initiate 
readjudication where it learns of such cases.  Veteran's 
Benefits Administration Fast Letter 00-87 (Nov. 17, 2000).  
Therefore, the Board takes this opportunity to invite the 
veteran to file such an application for readjudication and 
refers the service-connection claims to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  Prior to April 20, 2002, the appellant's right ankle 
disability was manifested by pain, swelling, and no more than 
moderate limitation of motion.

3.  Since April 20, 2002, the appellant's right ankle 
disability has been manifested by pain, swelling, and no more 
than marked limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for a right 
ankle disability, above 10 percent, for a period prior to 
April 20, 2002, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5001, 5010, 5271 (2001).

2.  The criteria for an increased evaluation for a right 
ankle disability, above 20 percent since April 20, 2002, have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5001, 5010, 5270, 5271 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant was treated as a VA outpatient for his right 
ankle disability from September 1995 to August 1997.  In 
August 1996, he complained of severe intermittent ankle pain.  
In October 1996 the appellant had swelling and pain in his 
ankle but got good relief from an intra-articular ankle 
injection.  In February 1997 the right ankle was tender, but 
without effusion.  There was full range of motion without 
pain.  In April 1997 there was no swelling in the ankle, but 
the appellant had some discomfort with passive motion.  In 
August 1997 he denied swelling of his joints and denied 
morning stiffness that lasted more than ten minutes.  His 
extremities showed normal range of motion.  

At an August 1999 VA fibromyalgia examination, the appellant 
complained of occasional pain and swelling in his right 
ankle.  During episodes of pain and swelling, he wore an 
ankle brace for relief.  His posture and gait were normal.  
The right ankle was held in a normal position.  Subtalar 
movements were poor with eversion to ten degrees and 
inversion to five degrees.  There was no swelling or 
deformity.  His musculature was well developed.  The 
diagnosis was post-traumatic osteoarthritis of the right 
ankle.

At the May 2001 hearing, the appellant described the history 
of injury and treatment of his right ankle.  He explained 
that because of his right ankle disability he had been forced 
to take a lower-paying job in order to avoid heavy weight-
bearing duties.  He took Motrin for pain and had had two 
cortisone injections in the past year.  He also testified to 
occasional symptoms of locking, swelling, and popping of the 
ankle joint.  He had adjusted his gait to accommodate his 
ankle pain.

At an April 20, 2002 VA examination, the examiner reviewed 
the claims folder and noted the history of the appellant's 
right ankle disorder with initial injury in 1986 and surgery 
in 1992.  The appellant wore only sneakers, which provided 
good room within the shoe to prevent any shoe wear problems 
and gave him the necessary support with the brace that he 
currently wore.  He was unable to participate in athletic 
activities due to problems with the ankle.  Vigorous 
activities involving heavy lifting caused pain in the ankle 
joint.

On physical examination, the examiner noted severe pes planus 
deformities with valgus hindfoot subluxation of the talar 
head of the navicular bone.  Examination of the range of 
motion of the right ankle joint revealed that he had neutral 
dorsiflexion and 75 degrees of plantar flexion with the leg 
extended and 10 degrees of dorsiflexion with 75 degrees of 
plantar flexion with the knee flexed.  This indicated some 
stiffness of the heel cord.  Subtalar range of motion was 
approximately 2 degrees of inversion and 5 degrees of 
eversion.  Examination of talar tilt did not reveal any 
evidence of instability; however, this may have been 
compounded by the stiffness in the subtalar joint secondary 
to the appellant's pes planus deformity.  Examination of the 
stability on the anterior drawer test revealed slightly 
increased translation on the right side as compared to the 
left side.  The appellant had tenderness to palpation over 
the area of the anterior talofibular ligament as well as over 
the insertion of the peroneus brevis and along the perineal 
tendon sheath; this was behind the distal fibula.  He had 
some impingement of the distal fibula on the perineal tendons 
when he stood.  Range of motion of the foot produced an 
audible pop, which was not localized, although it appeared to 
emanate from the anterior part of the appellant's ankle 
joint.

There was some swelling along the posterior aspect of the 
perineal tendon sheath as well as in the retrocalcaneal bursa 
both in the medial and lateral side of the ankle joint.  
There was no tenderness to palpation over the medial gutter 
of the ankle joint.  The appellant's sensation was intact in 
all distributions throughout the foot.  The appellant had 4/5 
strength on eversion of the foot, 4/5 strength in the 
posterior tibialis, 5/5 strength in the anterior tibialis and 
gastrocsoleus muscles.  There was a well-healed scar over the 
lateral aspect of the foot, which measured approximately 15 
centimeters in length and curved around the area of the 
distal fibula.  There was no erythema associated with this 
scar and no subcutaneous soft tissue masses to indicate any 
sign of infection.

X-ray examination showed that the ankle joint was congruent 
in the mortise.  There was a lytic area at the distal aspect 
of the fibula consistent with a drill hole from his prior 
Chrisman-Snook procedure.  There was a small osteophyte in 
the medial gutter as well as on the dorsal aspect of the 
talus bone indicating some early arthritic changes.  There 
was some loss of joint space in the subtalar joint consistent 
with degenerative joint disease of the subtalar joint.  There 
was also significant loss of the longitudinal arch of the 
foot.

The examiner diagnosed a history of bilateral ankle 
instability status post Chrisman-Snook procedure as well as 
bilateral pes planus deformities.  The physical examination 
indicated that he still had mild instability of the right 
ankle as indicated by the increased translation on anterior 
drawer test.  The examiner opined that it was conceivable 
that this mild instability had caused some early degenerative 
changes both in the ankle and subtalar joint, which were 
compounded by the patient's pes planus deformity.  This 
deformity also likely had caused some irritation in the 
perineal tendon secondary to impingement.  The appellant's 
injury had caused some disability in the ankle joint with 
which the patient was able to live with in a modified fashion 
with the use of appropriate footwear and braces, which he 
would continue to require until further surgery that might be 
necessitated by his severe pes planus deformity.


Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001); see also 66 Fed. Reg. 45620 (August 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a)) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As discussed 
below, the RO fulfilled its duties to inform and assist the 
appellant on these claims.  Accordingly, the Board can issue 
a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant is 
not prejudiced by appellate review.  Further, the RO's 
efforts have complied with the instructions contained in the 
August 2001 Remand from the Board.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Sufficient information concerning the appellant was of record 
at the time that he filed his claim.  In the February 1997 
rating decision, the RO informed the appellant of the type of 
evidence needed to substantiate his claims, specifically the 
evidence required for higher disability ratings.  Further, in 
October 2001 the RO sent a letter that requested additional 
evidence to the appellant.  This letter notified the 
appellant of the type of evidence necessary to substantiate 
his claims.  It informed him that VA would assist in 
obtaining identified records, but that it was his duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, No. 01-997 (U.S. Vet. App. June 19, 2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that the discussions in the 
rating decision and letter informed the appellant of the 
information and evidence needed to substantiate these claims 
and complied with VA's notification requirements.  

As for VA's duty to assist a veteran, the RO has obtained 
treatment records that the appellant has identified regarding 
his right ankle disability.  VA treatment records have been 
obtained.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained.  As for VA's duty to 
obtain any medical examinations, that was fulfilled by 
providing a VA examination to the appellant in April 2002.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2001); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2001).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2001), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2001).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

Regarding musculoskeletal disabilities, such as the 
appellant's right ankle disability, functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2001).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Both limitation of motion and pain are 
necessarily recorded as constituents of a disability.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2001); see also DeLuca, 8 Vet. 
App. 202.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2001); see DeLuca v. Brown, 8 Vet. 
App. 202, 205-06 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2001).

The appellant's service-connected right ankle disability is 
rated under Diagnostic Code 5010-5271.  In the selection of 
code numbers assigned to disabilities, injuries will 
generally be represented by the number assigned to the 
residual condition on the basis of which the rating is 
determined.  With diseases, preference is to be given to the 
number assigned to the disease itself; if the rating is 
determined on the basis of residual conditions, the number 
appropriate to the residual condition will be added, preceded 
by a hyphen.  38 C.F.R. § 4.27 (2001).  The hyphenated 
diagnostic code in this case indicates that traumatic 
arthritis under Diagnostic Code 5010 is the service-connected 
disorder, and limitation of motion of the right ankle under 
Diagnostic Code 5271 is a residual condition.


a.  Prior to April 20, 2002

Under Diagnostic Code 5010, traumatic arthritis is rated on 
limitation of motion of affected parts as degenerative 
arthritis.  Degenerative arthritis is rated on the basis of 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2001).  Prior to April 20, 2002, the appellant's 
service-connected right ankle disability was evaluated as 10 
percent disabling under Diagnostic Code 5010-5271 for 
moderate limited motion of the ankle.  Under Diagnostic Code 
5271, the highest assignable rating of 20 percent 
contemplates marked limitation of motion of the ankle.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2001).  The 
regulations define normal range of motion for the ankle as 
dorsiflexion from zero to 20 degrees and plantar flexion from 
zero to 45 degrees.  38 C.F.R. § 4.71, Plate II (2001).  
Prior to the April 20, 2002 VA examination, the appellant's 
right ankle disability was manifested by right ankle pain, 
occasional pain and swelling, and poor subtalar range of 
motion.  The appellant did not show moderately or markedly 
limited dorsiflexion or plantar flexion.

The preponderance of the evidence is against an increased 
disability rating prior to April 20, 2002, beyond the 
assigned 10 percent disability rating.  In reaching this 
conclusion, the Board has considered the overall disability 
picture demonstrated by the record to arrive at the 
appropriate level of functional impairment such to provide 
for fair compensation in this case.  In so doing, the Board 
has carefully considered all applicable statutory and 
regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59 
as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 
(1995), regarding functional impairment attributable to pain, 
particularly in light of the fact that the appellant's 
disability is essentially manifested by pain.  Although the 
appellant has pain on motion, the Board finds that a 10 
percent disability rating prior to April 20, 2002, considers 
the appellant's functional loss, pain, and weakness resulting 
from his right ankle disability.



b.  Since April 20, 2002

Since April 20, 2002, the appellant's service-connected right 
ankle disability has been evaluated as 20 percent disabling 
under Diagnostic Code 5010-5271 for marked limited motion of 
the ankle.  Under Diagnostic Code 5271, the 20 percent rating 
is the highest assignable rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2001).  Therefore, consideration will 
be given to other potentially applicable diagnostic codes.  
Diagnostic Code 5270 provides higher ratings for ankylosis of 
the ankle.  The medical evidence establishes that the 
appellant does not have ankylosis of the right ankle, and a 
rating under this code would be inappropriate.  The Board has 
considered the various other provisions of 38 C.F.R. Parts 3 
and 4 in accordance with Schafrath v. Derwinski, 1 Vet. App. 
589 (1991), but finds that they do not provide a basis upon 
which to grant an evaluation higher than 20 percent for the 
service-connected right ankle disability.

At the April 2002 VA medical examination, the appellant 
reported occasional swelling, and there was tenderness to 
palpation of part of the ankle and some swelling.  The Board 
finds that the effects of pain reasonably shown to be due to 
the appellant's service-connected right ankle disorder are, 
however, already contemplated by the 20 percent rating for 
limitation of motion that is marked.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (2001).  There is no indication in the 
current record that pain due to disability of the right ankle 
causes functional loss greater than that contemplated by the 
currently assigned 20 percent evaluation.  38 C.F.R. §§ 4.40, 
4.45 (2001); DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Indeed, were the appellant's right ankle disability rated 
solely on the limitation of motion shown on examination-
neutral dorsiflexion and plantar flexion to 75 degrees-the 
appellant could be assigned a rating for only moderate, 
rather than marked, limitation of motion.  The Board finds 
that the preponderance of the evidence is against a higher 
evaluation than the 20 rating assigned for the appellant's 
right ankle disorder since April 20, 2002.

Additional disability evaluations are available for scars 
that are poorly nourished, with repeated ulceration; are 
tender and painful on objective demonstration; or cause any 
limitation of function.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) (holding that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition); 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (2001).  In this case, the appellant has a 
surgical scar on his right ankle.  At the April 2002 VA 
examination, the scar was shown to be well-healed.  There was 
no erythema associated with the scar and no sign of 
infection.  The scar was not noted to be tender.  Although 
the appellant has limitation of function of his ankle, these 
symptoms have been attributed to arthritis, not to his scar.  
Accordingly, the preponderance of the evidence is against a 
separate disability rating for the scar on the appellant's 
right ankle.

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2001).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2001).

The Board notes first that the schedular evaluations for the 
disability in this case are not inadequate.  Higher ratings 
are provided for impairment due to ankle disabilities; 
however, the medical evidence reflects that those 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The appellant has not required any periods of 
hospitalization for his service-connected right ankle 
disability.

It is undisputed that the appellant's service-connected 
disability has an adverse effect on his employment, but it 
bears emphasizing that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2001).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b) (1) is not warranted.


ORDER

An increased disability rating for the appellant's right 
ankle disability, rated as 10 percent disabling, for a period 
prior to April 20, 2002, is denied.

An increased disability rating for the appellant's right 
ankle disability, rated as 20 percent disabling since April 
20, 2002, is denied.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


